Name: Commission Regulation (EC) No 1791/2002 of 9 October 2002 approving operations to check conformity with the marketing standards applicable to fresh fruit and vegetables carried out in Morocco prior to import into the European Community
 Type: Regulation
 Subject Matter: plant product;  Africa;  trade;  marketing;  consumption
 Date Published: nan

 Avis juridique important|32002R1791Commission Regulation (EC) No 1791/2002 of 9 October 2002 approving operations to check conformity with the marketing standards applicable to fresh fruit and vegetables carried out in Morocco prior to import into the European Community Official Journal L 272 , 10/10/2002 P. 0007 - 0008Commission Regulation (EC) No 1791/2002of 9 October 2002approving operations to check conformity with the marketing standards applicable to fresh fruit and vegetables carried out in Morocco prior to import into the European CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 545/2002(2), and in particular Article 10 thereof,Whereas:(1) Commission Regulation (EC) No 1148/2001 of 12 June 2001 on checks on conformity to the marketing standards applicable to fresh fruit and vegetables(3), as amended by Regulation (EC) No 2379/2001(4), lays down that the Commission may approve checking operations performed by certain third countries which so request prior to import into the Community, in compliance with the conditions laid down in Article 7 of Regulation (EC) No 1148/2001.(2) On 2 August 2001 the Moroccan authorities sent the Commission a request for the approval of checking operations performed by the Etablissement Autonome de ContrÃ ´le et de Coordination des Exportations (EACCE) under the responsibility of the Minister for Agriculture, Rural Development, Water and Forests. This states that the EACCE has the necessary staff, equipment and facilities to carry out checks, that it uses methods equivalent to those referred to in Article 9 of Regulation (EC) No 1148/2001 and that the fresh fruit and vegetables exported from Morocco to the Community meet the Community marketing standards.(3) The information sent by the Member States to the Commission shows that, in the period 1997 to 2000, the incidence of non-conformity with marketing standards among imports of fresh fruit and vegetables from Morocco was relatively low.(4) For a number of years representatives of the Moroccan inspection body have been regular participants at various seminars and training activities organised by different Member States. They have also occasionally participated in international efforts to agree marketing standards for fruit and vegetables, such as the Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UNECE).(5) On the basis of the information gathered, conformity with the marketing standards should be considered to be satisfactorily met, the approval provided for in Article 7 of Regulation (EC) No 1148/2001 should be granted and the official authority and the inspection body in Morocco should be designated.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Checks on conformity with marketing standards carried out by Morocco on fresh fruit and vegetables from Morocco are hereby approved in accordance with Article 7(1) of Regulation (EC) No 1148/2001.Article 2The particulars of the official authority in Morocco under whose responsibility the checking operations are performed and of the inspection body in charge of carrying out those checks, as referred to in Article 7(2) of Regulation (EC) No 1148/2001, are given in Annex I to this Regulation.Article 3This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply from the date of publication in the C series of the Official Journal of the European Communities of the notice referred to in Article 7(8) of Regulation (EC) No 1148/2001, relating to the establishment of administrative cooperation between the Community and Morocco.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 84, 28.3.2002, p. 1.(3) OJ L 156, 13.6.2001, p. 9.(4) OJ L 321, 6.12.2001, p. 15.ANNEXOfficial authority referred to in Article 7(2) of Regulation (EC) No 1148/2001: Minister for Agriculture, Rural Development, Water and Forests Quartier Administratif Place Abdallah Chefchouani BP 607 Rabat Morocco Tel. (212-37) 76 36 57/76 05 29 Fax (212-37) 76 33 78 E-mail: webmaster@madprm.gov.maInspection body referred to in Article 7(2) of Regulation (EC) No 1148/2001: Etablissement Autonome de ContrÃ ´le et de Coordination des Exportations (EACCE) Angle Boulevard Mohamed Smiha et Rue Moulay Mohamed El BaÃ ¢mrani Casablanca Morocco Tel. (212-22) 30 51 04/30 51 73/30 50 91/30 51 95 Fax (212-22) 30 51 68 E-mail: eacce@eacce.org.ma